Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1 and 3-22 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of the species of transplant rejection, SNP, donor weight and sequencing in the reply filed on 07/28/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  
	
Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-19 and 21-22 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claims 3, 4, 11-14 and 19 are dependent on canceled claim 2; thus, it does not “contain a reference to a claim previously set forth” as required by Section 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-22 are rejected under 35 U.S.C. § 103 as being unpatentable over BABIARZ (US 2016/0369333), in view of MITCHELL (US 2017/0114411).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar transplant donor data to the sequencing data of BABIARZ to further increase transplant rejection predictive accuracy with a reasonable expectation of success.
id.); b) performing targeted amplification at 200-50,000 target loci in a single reaction volume using 200-50,000 primer pairs to obtain amplification products, wherein the target loci comprise polymorphic loci and non-polymorphic loci (LM-PCR plus up to 50,000 target-specific primer pairs, with at least one primer hybridizes to LM-PCR universal primer adaptors; paras. 0012-13, 0015-17, 0033, 0041, 0072, 0082, 0318-20 and Fig. 9); c) performing high-throughput sequencing on the amplification products to obtain a sequencing readout (paras. 0009-12, 0047, 0049, 0051, 0065, 0081, 0086); and e) determining a cutoff threshold value for the blood sample of the transplant recipient, wherein the cutoff threshold value is indicative of an amount of the donor-derived cell-free DNA in the blood sample (id.).	
For purposes of compact prosecution, the following claim rejections are also provided.
As to claims 2-10, BABIARZ teaches quantifying (percentage, copy number) donor-derived cfDNA using threshold/cutoff values and comparing donor-derived versus recipient-derived cfDNA for thousands of loci (paras. 0066, 0070, 0095-97, 0111, 0140).
As to claims 11-13, BABIARZ teaches thousands of forward and reverse primers directed to SNPs (paras. 0041-447, 0052, 0066).
As to claims 14-18, BABIARZ teaches attaching adaptors with tags by ligation and pooling (paras. 0017, 0033, 0072, 0082, 0086, Fig. 9).

As to claim 20, BABIARZ teaches 1,000 distinct loci (para. 0113, for example).
As to claim 21, BABIARZ teaches quantifying the amount of total cell-free DNA in the blood sample, and calibrating the cutoff threshold according to the amount of total cell-free DNA (paras. 0346, 0050, 0492-0514).
As to claim 22, BABIARZ teaches determining whether the percentage of donor-derived cell-free DNA is above a cutoff threshold and whether the copy number of donor-derived cell-free DNA or a function thereof is above a cutoff threshold (id.).
BABIARZ does not explicitly teach d) receiving data corresponding to at least one of donor height, donor weight, or donor transplant mass; and e) determining, based at least in part on the received data, a cutoff threshold value for the blood sample of the transplant recipient, wherein the cutoff threshold value is indicative of an amount of the donor-derived cell-free DNA in the blood sample.
	However, MITCHELL demonstrates that skilled artisans would have been familiar with methods to incorporate donor data to further hone transplant rejection prediction.  MITCHELL teaches to determine risk of transplant rejection by comparing donor and recipient cell-free DNA polymorphic loci, then calculate risk using Predictive Model of Formula 1 using values for the time post-initiation of therapy (e.g., surgical or pharmaceutical) x non-native cf-DNA, Predictive Model (Formula 1) = time post initiation of therapy (e.g., surgical or pharmaceutical) x non-native cf-DNA, or Predictive Model (Formula 2) = time post-clamp removal x (recipient weight/donor weight) x donor-specific cell-free DNA or Predictive Model of Formula 3 using values for the time post initiation of a therapy (e.g., anti-rejection therapy, such as an immunosuppressive 
the length of stay Predictive Model (Formula 1 ). A significant correlation between length of hospitalization after transplantation surgery and a formula that includes three parameters was found to exist. These parameters include time since cross clamp removal, donor/recipient weight ratio, and the concentration of DS cf-DNA.
[ . . .]
	It should also be appreciated that a Predictive Model (e.g., as in Formula 1, 2 or 3) can also be used to assess risk in a subject, such as a recipient of a transplant rejection, and/or outcome, and such methods are also provided. It was found, as described in more detail in Example 2, that a formula based on the times, such as hours, from clamp removal, recipient and donor weight, and concentration of DS cf-DNA is significantly correlated with the length of hospital stay and consistent with donor organ injury. Thus, methods are provided herein where the amount of non-native cf-DNA is determined and the result of Formula 1, 2 and/or 3 is calculated

(paras. 0047, 0094).  A skilled artisan would have bene motivated to apply this sequencing-based cfDNA transplant rejection model of MITCHELL to the sequencing-based cfDNA transplant rejection technique of BABIARZ to increase transplant rejection predictive capability due to inclusion of donor weight and/or height.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar transplant donor data to the 

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a 
Instant claims 1 and 3-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-10 of U.S. Patent Application No. 17/214485, in view of MITCHELL.
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar transplant donor data to the sequencing data of the conflicting claims to further increase transplant rejection predictive accuracy with a reasonable expectation of success.
As to claims 1 and 3-22, the conflicting claims teaches a method of preparing a blood sample of a transplant recipient for use in an assay to determine likelihood of transplant rejection, comprising: a) extracting DNA from the blood sample of the transplant recipient, wherein the DNA comprises donor-derived cell-free DNA and recipient-derived cell-free DNA; b) performing targeted amplification at 200-50,000 target loci in a single reaction volume using 200-50,000 primer pairs to obtain amplification products, wherein the target loci comprise polymorphic loci and non-polymorphic loci; c) performing high-throughput sequencing on the amplification products to obtain a sequencing readout; and e) determining a cutoff threshold value for the blood sample of the transplant recipient, wherein the cutoff threshold value is indicative of an amount of the donor-derived cell-free DNA in the blood sample.	
receiving data corresponding to at least one of donor height, donor weight, or donor transplant mass; and e) determining, based at least in part on the received data, a cutoff threshold value for the blood sample of the transplant recipient, wherein the cutoff threshold value is indicative of an amount of the donor-derived cell-free DNA in the blood sample.
	However, MITCHELL demonstrates that skilled artisans would have been familiar with methods to incorporate donor data to further hone transplant rejection prediction.  MITCHELL teaches to determine risk of transplant rejection by comparing donor and recipient cell-free DNA polymorphic loci, then calculate risk using Predictive Model of Formula 1 using values for the time post-initiation of therapy (e.g., surgical or pharmaceutical) x non-native cf-DNA, Predictive Model (Formula 1) = time post initiation of therapy (e.g., surgical or pharmaceutical) x non-native cf-DNA, or Predictive Model (Formula 2) = time post-clamp removal x (recipient weight/donor weight) x donor-specific cell-free DNA or Predictive Model of Formula 3 using values for the time post initiation of a therapy (e.g., anti-rejection therapy, such as an immunosuppressive therapy, a therapy for treating systemic disease or anti-cancer therapy), recipient weight, donor weight and non-native cell-free DNA, Predictive Model (Formula 3) = time post initiation of a therapy x (recipient weight/donor weight) x non-native cell-free DNA (paras. 0002-06, 0080).  These models/formulas rely on amount/qunatity of donor-specific cell-free DNA (DS cfDNA) calculated by percentage DS cfDNA or copy number and comparing to threshold levels to determine transplant rejection status, and changing thresholds/baselines according to the application or patient (paras. 0002-11, 
the length of stay Predictive Model (Formula 1 ). A significant correlation between length of hospitalization after transplantation surgery and a formula that includes three parameters was found to exist. These parameters include time since cross clamp removal, donor/recipient weight ratio, and the concentration of DS cf-DNA.
[ . . .]
	It should also be appreciated that a Predictive Model (e.g., as in Formula 1, 2 or 3) can also be used to assess risk in a subject, such as a recipient of a transplant rejection, and/or outcome, and such methods are also provided. It was found, as described in more detail in Example 2, that a formula based on the times, such as hours, from clamp removal, recipient and donor weight, and concentration of DS cf-DNA is significantly correlated with the length of hospital stay and consistent with donor organ injury. Thus, methods are provided herein where the amount of non-native cf-DNA is determined and the result of Formula 1, 2 and/or 3 is calculated

(paras. 0047, 0094).  A skilled artisan would have bene motivated to apply this sequencing-based cfDNA transplant rejection model of MITCHELL to the sequencing-based cfDNA transplant rejection technique of the conflicting claims to increase predictive capability due to inclusion of donor weight and/or height.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar transplant donor data to the sequencing data of the conflicting claims to further increase transplant rejection predcitive accuracy with a reasonable expectation of success.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637